Citation Nr: 1522190	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-15 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 20, 2007, for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from August 1974 to August 1976.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied an effective date earlier than March 20, 2007, for the grant of TDIU.


FINDINGS OF FACT

1.  In an unappealed February 2008 decision, the Board granted a total rating based on individual unemployability due to service-connected disability from March 20, 2007, but found that prior to that time, the preponderance of the evidence was against the claim.  

2.  In September 2010, the appellant submitted a freestanding claim for an earlier effective date for the award of a total rating based on individual unemployability due to service-connected disability.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 20, 2007, for the award of a total disability rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. §§ 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.1100 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a March 2012 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim for an earlier effective date, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014).  These letters included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant's service treatment records are on file, as are all relevant post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2014).  Given the nature of the issue on appeal, an examination is not necessary.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  In any event, as set forth below, the pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).



Background

A review of the record shows that, in a February 1977 rating decision, the RO granted service connection for anxiety neurosis and assigned an initial 10 percent disability rating, effective August 21, 1976, which was the day following the date of the appellant's separation from active service.  The RO also granted service connection for chronic right otitis media and chronic left otitis externa and assigned initial 10 percent and zero percent ratings, respectively, effective August 21, 1976.  The appellant's combined disability rating was 20 percent, effective August 21, 1976.  

Based on subsequent VA clinical records reflecting that the appellant's anxiety neurosis had matured into schizophrenia, in an August 1978 rating decision, the RO recharacterized the appellant's service-connected psychiatric disability as schizophrenia and increased the rating for that disability to 30 percent, effective September 6, 1977, corresponding to the date of admission to a VA facility for psychiatric treatment.  The appellant's combined disability rating was 40 percent, effective September 6, 1977.  

Following a period of hospitalization for treatment of schizophrenia, in an April 1985 rating decision, the RO assigned a temporary total rating for schizophrenia from April 4, 1984, and thereafter increased the rating for the appellant's service-connected schizophrenia to 50 percent, effective September 1, 1984.  With the inclusion of the appellant's now service-connected conductive hearing loss disability, the appellant's combined disability rating was 60 percent, effective September 1, 1984.  

In March 1993, the appellant submitted a claim for an increased rating for his service-connected disabilities.  Records assembled in connection with the appellant's claim included a March 1993 VA hospitalization summary showing treatment for schizophrenia.  In an August 1993 rating decision, the RO assigned a temporary total rating for schizophrenia from March 3, 1993, and continued the 50 percent rating from May 1, 1993.  The previously assigned ratings for the appellant's service-connected otitis media, otitis externa, and hearing loss disabilities were continued, and the appellant's combined disability rating remained as 60 percent disabling.  

In February 2003, the appellant again submitted a claim for an increased rating for his service-connected disabilities.  After assembling VA clinical records and considering the results of a series of April 2003 VA examinations, the RO continued the previously assigned ratings in a May 2003 rating decision.  

In April 2004, the appellant again submitted a claim for an increased rating for his service-connected disabilities.  In June 2004, he submitted a claim for a total rating based on individual unemployability, alleging that he was unable to work as a result of his service-connected disabilities.  

In a September 2004 rating decision, the RO granted service connection for tinnitus and assigned an initial 10 percent disability rating, effective April 15, 2004.  The RO also granted a temporary total rating for the appellant's service-connected schizophrenia for the period from April 3, 2004, to April 30, 2004, corresponding to a period of hospitalization for treatment of that disability.  The RO confirmed the 50 percent rating previously assigned for that disability, as well as the ratings previously assigned for the appellant's other service-connected ear disabilities.  The appellant's combined disability rating remained as 60 percent disabling.  Finally, in the September 2004 rating decision, the RO denied a total rating based on individual unemployability.  

The appellant appealed the RO's determination regarding the rating assigned for his service-connected schizophrenia as well as the denial of a total rating based on individual unemployability.  

In a January 2008 decision, the Board denied a rating in excess of 50 percent for schizophrenia.  The Board remanded the issue of entitlement to a total rating based on individual unemployability for additional evidentiary development.  

While the matter was in remand status, additional VA clinical records were associated with the record on appeal, including VA clinical records dated from 2005 to 2007.  

In a February 2009 decision, the Board vacated its January 2008 decision denying a rating in excess of 50 percent for service-connected schizophrenia, noting that relevant VA clinical records dated from 2005 through 2007, including records of a compensated work therapy program referral in 2007, had not been associated with the claims file when the Board made its January 2008 decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (discussing doctrine of constructive possession).  

After considering the record in its entirety, in its February 2009 decision, the Board increased the rating for the appellant's service-connected schizophrenia to 70 percent, effective March 20, 2007.  The Board determined that the preponderance of the evidence was against the assignment of a rating in excess of 50 percent prior to that date, citing VA clinical records dated from February 2003 showing that the appellant had been largely able to maintain stable functioning and ongoing relationships with family and health care providers prior to March 20, 2007.  The Board also granted a total rating based on individual unemployability due to service-connected disability from March 20, 2007, but again found that prior to that time, the preponderance of the evidence was against the claim.  

The appellant did not appeal the Board's February 2009 decision to the U.S. Court of Appeals for Veterans Claims.  He has not contended otherwise.  

In a June 2009 rating decision, the RO effectuated the Board's decision and assigned a 70 percent rating for schizophrenia, effective March 20, 2007, and granted a total rating based on individual unemployability due to service-connected disability, effective March 20, 2007.  Again, the appellant did not appeal the determination and has not contended otherwise.  

In September 2010, the appellant submitted a freestanding claim for an earlier effective date for the award of a total rating based on individual unemployability due to service-connected disability.  He argued that he was entitled to an effective date of 1976, corresponding to the date of his separation from active duty.  

In a March 2012 letter, the RO explained to the appellant that, in order to warrant an earlier effective date, he needed to establish clear and unmistakable error in the final 2009 decision assigning an effective date of March 20, 2007, for a total rating based on individual unemployability.  

In an April 2012 statement, the appellant responded that, although he originally sought an effective date corresponding to the date of his separation from active duty, he now sought an effective date in May 1993, as he believed he met the TDIU criteria at that time.  


Analysis

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  Otherwise, it is the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2) (2014); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

Applying the facts in this case to the legal criteria set forth above, the Board concludes that an effective date earlier than March 20, 2007, for the award of a total disability rating based on individual unemployability due to service-connected disability is not warranted.  

As set forth above, in a February 2009 decision, the Board granted a total rating based on individual unemployability due to service-connected disability from March 20, 2007, but found that prior to that time, the preponderance of the evidence was against the claim.  In a June 2009 rating decision, the RO effectuated the Board's decision, assigning a total rating based on individual unemployability due to service-connected disability, effective March 20, 2007.  

The appellant did not appeal the Board's February 2009 determination awarding a total rating based on individual unemployability effective March 20, 2007, and he has not contended otherwise.  Under these circumstances, the decision is final, and any earlier claim cannot provide a basis for establishing an effective date prior to March 20, 2007, absent a showing of clear and unmistakable error which has not been specifically alleged here.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1100 (2014).  

The United States Court of Appeals for Veterans Claims (Court) has explained that, once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed VA decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.

Although there are exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) (discussing the types of collateral attack authorized to challenge a final decision by the Secretary).

The Board further notes that none of the appellant's statements contain specific allegations of error in fact or law in any prior determination, including the February 2009 Board decision assigning an effective date of March 20, 2007, for the award of a total rating based on individual unemployability due to service-connected disability, as required to allege CUE.  38 C.F.R. § 3.105(a); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In summary, under the facts of this case, there is no legal entitlement to an effective date earlier than March 20, 2007, for the award of a total rating based on individual unemployability due to service-connected disabilities.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement). 


ORDER

Entitlement to an effective date earlier than March 20, 2007, for the award of a total disability rating based on individual unemployability due to service-connected disability is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


